DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 12, the recitation of “and when a depth of a microstructure to-be-machined is D” is awkwardly worded. Examiner suggests the use an alternative to “when” in the recitation
In line 14, the recitation of “so that the machining can be started” is objected to as a matter of form. Examiner suggests “so that the machining is capable of being started”
In line 18, the recitation of “a remaining film once again” is awkwardly worded. Examiner suggests omitting “once again”
In line 20, the recitation of “machining of the microstructure continuously” is awkwardly worded. Examiner suggests omitting “continuously”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the film that has been coated” in line 12. It is indefinite as to whether the film is being coated or if the film that has been coated is the same film as previously recited in step 130.
Claim 1 recites “such that a desired machining of the microstructure cannot be completed” in lines 15-16. It is indefinite as to what point is the machining desirable. Furthermore, the recitation of “the microstructure” is indefinite since antecedent basis was set forth for “a microstructure to-be-machined” in line 13. 
Claim 1 recites “to reveal an array of the microstructures which are machined”, in line 25. This is indefinite due to “an array of the microstructures” lacks sufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Muri (US20170263490) in view of Ueda (US20020017888), Chen (JP2014019157) and Fanton (US5181080).
Regarding claim 1, Muri teaches a halfway cutter changing method for large-area microstructure cutting based on in- situation film thickness measurement, comprising the following steps: step 110: self-cutting of a vacuum chuck (102) (See Fig. 2 and paragraph 0105 describing the chuck 102 as a vacuum chuck ): machining, by turning or milling, the vacuum chuck of a machine tool to be flat (See paragraph 0389 describing the machining of the vacuum chuck to be flat) ; step 120: workpiece end surface machining: mounting a workpiece (106) on the vacuum chuck (102), performing end surface flat machining on the workpiece (106), and making a to-be-machined surface of the workpiece to be completely planarly parallel to the vacuum chuck (102) (See Fig. 11 and paragraph 0068 describing the workpiece 106 mounted on the vacuum chuck 102 to be machined planarly parallel to the vacuum chuck 102); step 160: machining completion: successively repeating the step 150 till the whole microstructure is machined completely (See paragraph 0224 describing the machining on the workpiece until completion). However, Muri fails to specifically teach the vacuum chuck on a spindle of a machine tool and step 130: film coating: coating a transparent film on a to-be-machined surface of the workpiece, using a cutter to turn or mill the transparent film to be flat, meanwhile, recording a reference point Z0 by the machine tool; step 140: film thickness measurement: using an online measuring device to measure a thickness T0 of the film that has been coated, and when a depth of a microstructure to-be-machined is D, only feeding the cutter for T0+D based on the determined reference point Zo so that the machining can be started; step 150: halfway cutter changing: when the cutter for cutting is worn such that a desired machining of the microstructure cannot be completed, changing the cutter with a new cutter, or grinding a blade of the cutter and reinstalling the blade on the cutter, and performing plane turning or milling machining on a remaining film once again, meanwhile, recording a Z1 point by the machine tool; and repeating the step 140, measuring a thickness T1 of the film, and feeding for T1+D to perform the machining of the microstructure continuously; and step 170: film removal: placing the workpiece which has been machined to have the microstructure on the surface into an organic solvent to dissolve the film, cleaning and drying the workpiece to reveal an array of the microstructure which are machined on the surface of the workpiece.
Ueda teaches a chuck (9) on a spindle (7) of a machine tool (1) (See Fig. 1 and paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muri with a chuck on a spindle, as taught by Ueda. Doing so would provide an additional axis of rotation to the workpiece during the machining process.
Chen teaches step 130: film coating: coating a transparent film on a to-be-machined surface of the workpiece, using a cutter to turn or mill the transparent film to be flat and only feeding the cutter for T0+D based on the determined reference point Z0 so that the machining can be started and step 170: film removal: placing the workpiece which has been machined to have the microstructure on the surface into an organic solvent to dissolve the film, cleaning and drying the workpiece to reveal an array of the microstructures which are machined on the surface of the workpiece. See Fig. 1 depicting the transparent film as flat and paragraph 0022 describing the workpiece being coated by blade coating. See paragraph 0011-0012 describing the transparent film as polyethylene glycol, polypropylene glycol, polyethylene glycol monoether, polyethylene glycol ester, 2- (2-hydroxyethoxy) ethyl stearate, polyglycerol monostearate,  Polyethylene glycol-propylene copolymer or derivative thereof, talc powder, calcium carbonate, or a mixture thereof. Paragraph 0031 describes a cutter penetrating the transparent film and reaching a predetermined depth. Furthermore, paragraph 0037 describes a machined workpiece placed in an organic solvent to clean and remove remaining material in the machined portions of the workpiece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muri to incorporate coating a transparent film on a surface of the workpiece and using a cutter to turn/mill the transparent film to be flat and cleaning a machined workpiece in an organic solvent, as taught by Chin. Doing so would provide a uniform thickness of the coating on the workpiece to ensure the transparent film lubricates the cutter during machining at a pre-determined depth and remove material from the machined workpiece by an organic solvent bath.
Fanton teaches recording a reference point Z0 by the machine tool; step 140: film thickness measurement: using an online measuring device to measure a thickness T0 of the film that has been coated. See Fig. 1 and paragraph 4 describing the ellipsometer of Fanton, comprising a light source, polarizer, waveplate, polarization analyzer, and photoelectric detector, capable of recording a reference point Z0 and measuring a thickness T0 of the coated film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Muri as modified with an ellipsometer to measure the thickness of lubricating film, as taught by Fanton. Doing so would match the thickness of the lubricant film to the machining parameters and ensure the cutter is lubricated by the film.
Muri fails to specifically teach step 150: halfway cutter changing: when the cutter for cutting is worn such that a desired machining of the microstructure cannot be completed, changing the cutter with a new cutter, or grinding a blade of the cutter and reinstalling the blade on the cutter, performing plane turning or milling machining on a remaining film once again, meanwhile, recording a Z1 point by the machine tool; and repeating the step 140, measuring a thickness T1 of the film, and feeding for T1+D to perform the machining of the microstructure continuously. However, Muri teaches the cutter with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” to provide a cutter without wear as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). Therefore, the cutter without wear as suggested by Muri would not necessitate the completion of step 150.
Regarding claim 2, Muri as modified teaches the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 1, Fanton teaches wherein the online measuring device in the step 140 is an ellipsometer; and the ellipsometer comprises a light source (20) , a polarizer (44) and a wave plate (42) located on a same straight line (See Fig. 1 depicting components of the ellipsometer), as well as a polarization analyzer (60) and a photoelectric detector (30) angularly disposed with a connection line for the light source (20), the polarizer (44) and the wave plate (42) (See 103 rejection of claim 1 describing the modification in view of Fanton which provides the online measuring device).
Regarding claim 3, Muri as modified teaches the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 2. Muri as modified fails to specifically teach wherein a measurement accuracy of the ellipsometer is 0.1 nm.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the measurement accuracy of the ellipsometer for the intended application in order to provide highly accurate measurements of the film to match it the machining parameters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Muri as modified teaches the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 3, Chen teaches wherein the film which is transparent is made of a room temperature curable film forming material, the room temperature curable film forming material comprises polymethyl methacrylate, polypropylene, polyvinyl chloride, polystyrene, polycarbonate, or polyethylene terephthalate (See 103 rejection of claim 1 describing the modification in view of Chen which provides the film and  See paragraph 0011 describing the transparent material and what it may comprise of).
Regarding claim 5, Muri as modified teaches the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 4, Muri teaches wherein the vacuum chuck (102) is made of an aluminum alloy material (See paragraph 0083 describing the chuck 102 being made of aluminum alloy).
Regarding claim 6, Muri as modified teaches the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 5, Muri teaches wherein the cutter (104h) is an arc turning cutter or a plane end milling cutter or ball end milling cutter (See Fig. 2).
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
Applicant argues that “the machining accuracy of Muri and Chen are at the level of microns. When faced with technical problems of improving the cutting accuracy and reducing cutter changing errors, those skilled in the art will not seek the help of Muri and Chen, let along combine Muri with Chen to obtain the technical solution of the present application.” However, the claims do not contain disclosure, where the machining accuracy at the level of microns teaches away from the claimed subject matter.
Applicant further argues that “Chen is used for machining holes, while the present application is used for surface cutting.”  However, Chen’s method of utilizing the film and cutter discloses the surface of the workpiece. Applicant also argues that “the lubricating sheet applied to the laminate has the effect of lubricating but has no effect on reducing tool wear and improving surface cutting accuracy. However, paragraph 0033 discloses that the film exhibits excellent lubricating and cooling effects by effectively improving the accuracy. And paragraph 0039 discloses that the film provides lubricating and protective effects, so that the service life of the tool can be extended.
Applicant further argues that “Fanton describes and provides a method for measuring film thicknesses less than 100 Å, yet the precision of this application is on the nanometer scale, far greater than the angstrom precision.” However, the conversion from Å to nanometer equates 100 Å to 10 nm, and the claimed value falls within a range of less than 100 Å. Nevertheless, Examiner provides case law to adjust the measurement accuracy of the ellipsometer for the intended application in order to provide highly accurate measurements of the film to match it to the machining parameters. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Finally, Applicant argues that none of the cited references discloses step 150. When the tool is worn, by re-establishing the reference point and measuring the film thickness. However, Examiner omitted the re-establishment of the reference point for the sake of brevity since step 150 includes the repetition of the limitations found in step 130.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722